Lieux habités

E Capitale

Chef-lieu de préfecture

m Chef-lieu de sous-préfecture
[Om bella MiPOKO) Limites administratives

--- Contour de préfecture
Infrastructures de transport
— Route nationale

— Route régionale

— Autre

Domaine forestier permanent
Zone tampon

Aire protégée

Permis forestier (PEA)

M Parc présidentiel

Couvert forestier

ClAutre

Forêt dense et humide

[IEau

Atlas forestier interactif de la République centrafricaine (version 1.0)

République
du Congo

Situation de décembre 2009

à > WORLD ES MINISTÈRE
U 4: Bay DES EAUX.
on! | 1:1000000 RESOURCES | 4 FORÊTS, CHASSE
INSTITUTE ET PÈCHE

